Citation Nr: 1620382	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than November 3, 2010 for the award of service connection for coronary artery disease with stent placement.  

3.  Entitlement to an increased initial rating in excess of 30 percent for coronary artery disease with stent placement.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to December 1963, from May 1968 to June 1969, from March 1971 to January 1974, and from November 1978 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision (TDIU and PTSD) and an August 2011 rating decision (CAD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Concerning the issue of entitlement to an initial rating in excess of 70 percent for PTSD, the July 2009 rating decision granted entitlement to service connection for PTSD and assigned an initial rating of 70 percent effective May 20, 2008.  Within one-year of notification of the decision, the Veteran submitted an application for entitlement to a TDIU and indicated that he was service-connected for PTSD.  The Board finds that this evidence required readjudication of the claim and; therefore, the July 2009 rating decision concerning the assigned initial rating assignment for PTSD was not final.  38 C.F.R. §§ 3.156(b), 20.1103. 

The Veteran participated in a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is associated with the claims folder.  

Following the most recent Supplemental Statement of the Case, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c).

The issues of entitlement to an effective date earlier than November 3, 2010 for the award of service connection for coronary artery disease with stent placement is REMANDED to the AOJ and is discussed in the REMAND section below.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The most probative evidence concerning the Veteran's coronary artery disease with stent placement does not show evidence of congestive heart failure and there are no ejection fraction findings of 50 percent or less.   

3.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to an initial rating in excess of 30 percent for coronary artery disease with stent placement are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the claims for higher initial ratings, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The Veteran's service medical treatment records, private medical treatment records, Social Security Administration records, and VA medical treatment records are associated with the claims folder.  In addition, adequate VA examinations were obtained with respect to the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his service-connected disabilities on appeal.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  Accordingly, the Board may proceed with a decision. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased rating- PTSD 

The Veteran's PTSD is rated as 70 percent disabling under Diagnostic Code 9411 and is evaluated by applying the criteria in 38 C.F.R. § 4.130.  The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's disability that affect the level of occupational and social impairment.

Global Assessment of Functioning (GAF)

For the purposes of considering evidence in conjunction with the rating criteria for a disability rating, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

VA medical treatment records show complaints of depression, anxiety, hypervigilance, flashbacks, and social isolation.  

An April 29, 2009 discharge summary shows that the Veteran was hospitalized from April 24, 2009 to April 29, 2009 for PTSD, noted as probable akathisia/restlessness due to Reglan, now resolving.  The admission GAF score was 50 to 55 and the GAF score on discharge was 55 to 65.  Two days before admission, he experienced anxiety, agitation, shaking, and an inability to sleep along with passive SI.  He had no specific plan.  All of this alarmed him, so he went to the emergency room.  He reported that he felt better since he went off Reglan.  On April 26, he reported that he had two suicidal ideations without any plan.  On April 27 and April 28, he denied suicidal ideations.  On April 29, he denied suicidal ideations.  

The Veteran was provided a VA medical examination in May 2009.  The Veteran reported sleep impairment, decreased appetite, flashbacks, and depression.  He stated that he disliked loud noises and crowds. His energy and concentration were decreased.  He reported irritability and anger.  He did not have friends outside of his family.  Sometimes he visited his cousin.  He had his first hospitalization for PTSD in April 2009, when he was admitted for suicidal ideation.  On examination, he was alert and oriented and mood was down.  He denied auditory or visual hallucinations as well as suicidal or homicidal ideation.  His hygiene was good.  There was no evidence of delusions.  Insight and judgment were good.  The GAF score was 55.  The examiner noted that his symptoms worsened after he retired.  The examiner noted that the Veteran was retired and an assessment of occupational functioning was not applicable.  The examiner stated that there was at least moderate impairment in social functioning due to his PTSD.

A July 2009 VA medical treatment record indicated severe symptoms of PTSD.  The Veteran stated that he had loss of interest in activities he used to enjoy, felt emotionally numb, sleep impairment, irritability or anger outbursts, difficulty with concentration, and felt like he was always on guard.  

A December 2009 VA medical treatment record shows that the Veteran denied suicidal or homicidal ideations, had fair insight/judgment, denied hallucinations, was well groomed, good hygiene, and had no formal thought disorder.  He reported that he looked forward to attending the graduations of his grandchildren.  The GAF score was 60.  

A December 2010 VA medical treatment record noted that the Veteran had occasional flashbacks, nightmares, and night sweats.  He reported that he and his wife were planning on keeping busy with trips to New Orleans, back to Memphis, and then Texas.  On examination, he had adequate hygiene and grooming, speech was spontaneous, of average rate and production, thoughts were coherent, he denied hallucinations, was alert and oriented X 4, abstract reasoning was intact, and thought content did not reveal delusional thinking.  

A June 2011 VA medical treatment record listed a GAF score of 55 and the examiner indicated that the Veteran was not a threat to himself or others.

The Veteran was provided a VA medical examination in October 2011.  The claims folder was reviewed.  The report listed a GAF score of 45.  The examiner described the Veteran's occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Concerning relevant social/marital/family history, the Veteran reported that he was married to his spouse for 47 years and his relationship was strained.  She told the Veteran that she was afraid of him.  He reported sleep impairment and that he kept a loaded gun in his home.  He denied suicidal or homicidal intent or plan.  He denied violent temperament.  The examiner indicated that the Veteran experienced symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control.  

A March 2012 VA medical treatment record noted that the Veteran had nightmares and flashbacks.  He stated that people bothered him.  He reported that he and his wife had plans to spend a quiet weekend in the country.  On examination, he was appropriately dressed and had adequate grooming.  His speech was spontaneous, average rate and production.  His thought processes were coherent with no looseness of associations or disorganization.  His abstract reasoning was intact.  The Veteran was alert and oriented X 4.  He denied any suicidal or homicidal thoughts/intents/plans.  He was not an immediate risk to himself or others.  His GAF score was 55.  

A July 2012 VA medical treatment record noted that the Veteran reported that he complained of hearing voices and talking to the voices.  He was currently living with his wife.  On examination, his thought process was coherent and his thought content did not reveal any delusional thinking and no evidence of paranoia.  He admitted to hearing voices and sometimes talking back.  He denied any suicidal or homicidal thoughts/intent/plans.  His GAF score was 55.  

A July 2012 VA medical treatment record shows that the Veteran reported that his PTSD was stable and he was not depressed.

A November 2012 VA medical treatment record noted that the Veteran was anxious and irritable.  He reported that he could not hang out with friends because of crowds.  He had good hygiene and had goal-directed speech.  There were no suicidal or homicidal thoughts.  Concerning cognition, there were no significant deficits based on ability to give details of personal history and cohesive, logical history of events leading to this assessment.  His GAF score was 55.  

A March 2013 VA medical treatment record shows that the Veteran reported that his PTSD was stable and he was not depressed.  

An April 2013 VA medical treatment record noted GAF scores of 55 to 65.  He reported nightmares, irritability, and flashbacks.  On examination, the Veteran was alert and attentive.  His thought content was goal directed and logical.  He had no delusions and no auditory or visual hallucinations.  No suicidal or homicidal thoughts.  His insight/judgment was good/average.

A July 2013 VA medical treatment record noted that the Veteran had sleep impairment, isolation, and crying spells.  On examination, he was oriented to person, place, and time.  He had good hygiene.  His speech was spontaneous and normal rate, tone, and volume.  His affect was characterized as mildly dysthymia.  His thought process was goal-directed, circumstantial, and logical.  He had no delusions.  He had no auditory or visual hallucinations. He had no ideation of suicidality or homicidality.  He had no suicidal intent, ideation, or plan.  His judgment/insight was average to poor/good and recognized his need for help.  His GAF score was 50 to 55.  

The Veteran was provided a VA medical examination in July 2013.  The claims folder was reviewed.  The GAF score was 40 to 45.  The examiner stated that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran described his relationship with his brothers as cordial and nonexistent with his sister.  The Veteran stated that his marriage produced two daughters and that there was some violence in the marriage.  He described the relationship with his wife as strained.  He also stated that he can fly off the handle for no reason at least twice a week.  He reported that his relationship with his daughters was strained.  He said that his relationship with his grandchildren was better.  The Veteran was retired and spent his time working in his shop behind his house.  He could not tolerate crowds.  He sometimes visited with his cousin and his wife in his home where they played dominos or card games.  He was no longer independent with his activities of daily living as he needed assistance with putting on his shoes and socks, drying off after his shower, and in preparing food.  He could use the microwave, but did not cook anymore.  He lost a lot of weight in the last year.  He does not drive.  He manages his own finances, knows the household income, and is knowledgeable about their monthly expenses.  It was noted that his last job was for Johnstone Supply Company until 2007.  He got sick in 2007 and his physician advised him to retire.  The Veteran reported symptoms of intrusive thoughts, nightmares, flashbacks, loss of interest in activities he used to enjoy, constant checking of home and shop area, panic attacks, continuous depression and anxiety, and sometimes he could not get out of bed.  He had no motivation to do anything except escape to his shop behind his house where he does not have to interact with anyone.  Memory problems also increased as he recently forgot the name of his cousin and forgets where he puts things and forgets to do things.  He reported that he cannot stand being around other people and avoided interactions with others.  He had explosive outbursts.  He had an inability to tolerate stress and leads a very solitary lifestyle.  He had concern about hurting others if he lost control.  He admitted drinking again after being sober for twenty years.  He admitted to thoughts of suicide but denied any intent or plan and that his love for his wife prevented him from following through with his thoughts.  The examiner indicated that the Veteran's symptoms included:  depressed mood, anxiety, suspiciousness, panic attacks more than once per week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, memory loss for names of close relatives, own occupation, or own name, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent danger of hurting self or others, neglect of personal appearance and hygiene.  On examination, he was alert and oriented to all spheres.  He appeared clean and well-groomed, and his speech was well articulated but loud at times.  Insight and judgment were limited and memory was below expectations with some deficits noted in short-term, immediate recall, and long-term components.  Thought processes were well-organized, fluid, and goal directed.  Attention, focus and concentration were decreased.  The Veteran denied hallucinations or delusions and denied suicidal and homicidal ideation and intent.  The examiner stated that the Veteran's occupational impairment was noted by his problems being around other people and avoidance of interactions with others.  He had explosive outbursts, inability to tolerate stress, and poor coping skills.  Social impairment was noted as avoidance of interactions with others and shutting out almost everyone from his life.

A February 2015 VA medical treatment record shows that the Veteran reported a prior hospitalization for SI and depression.  The Veteran stated that he had taken too many prescription drugs.  He was noted as positive for depression, but no recent hallucinations.  There were no memory difficulties.

In this case, the Veteran is not entitled to an initial 100 percent rating for PTSD.  The Board finds that the evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  Review of the evidence shows that the Veteran has been consistently evaluated as oriented to place and time.  While the most recent VA examiner noted that the Veteran needed assistance with some activities of daily living, the overall clinical findings note that the Veteran has been neatly groomed.  Further, the Board recognizes that the Veteran forgot the name of his close relative on examination and reported suicidal thoughts.  However, the VA examiners have noted that the Veteran did not have an intent or plan to commit suicide.  While the Veteran has stated that he feels that he is a persistent danger to himself or others and his wife is afraid of him, the clinical findings do not support such statements.  Indeed, he told the last VA examiner that he had suicidal thoughts, but that he would not take his life because of his love for his wife.  Further, the Veteran reported hearing and talking to voices as noted by the last VA medical examination, but on examination, he denied any hallucinations.  Further, the overall clinical findings show that the Veteran has demonstrated coherent thoughts with denial of hallucinations and delusions on numerous occasions.  He has also been deemed appropriate at examinations with no demonstration of grossly inappropriate behavior.  Further, even when considering the Veteran's symptoms, the Board notes that the symptoms listed in the criteria for a 100 percent rating are examples.  Here, considering the totality of the evidence, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 100 percent rating, i.e., total occupational and social impairment.  During his last VA medical examination, the Veteran noted that he managed his own finances and was still married to his wife, albeit the relationship is strained.  In addition, his thought processes were well-organized, fluid, and goal directed.  Finally, the VA examiners, while describing the Veteran's reported symptoms, continued to characterize the Veteran's social and occupational impairment, at worst, as experiencing deficiencies in most areas, but not total occupational and social impairment.  As the evidence does not reflect total occupational and social impairment due to PTSD, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

The Veteran has been assigned GAF scores ranging from 40 to 60, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to moderate impairment.  However, a GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with an initial rating of 70 percent and no higher.  

There is no identifiable period during the appeal period that would warrant a rating in excess of 70 percent for PTSD.  Staged ratings are not appropriate.  See Fenderson, supra. 

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating-Coronary Artery Disease

The Veteran's coronary artery disease (CAD) with stent placement is rated as 30 percent disabling under Diagnostic Code 7005.  

Under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  The next higher rating of 30 percent is awarded for arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In addition, the Rating Schedule provides that, when rating under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. 4.100 (2015).

The Veteran was provided a VA medical examination in October 2011.  The examination report shows a diagnosis of coronary artery disease with a diagnosis date of 2010 and a diagnosis of supraventricular arrhythmia with a diagnosis date of 1984.  The Veteran reported chest pain and shortness of breath.  He recently received heart catheterization with stent placement X 1.  The Veteran's coronary artery disease was noted as ischemic heart disease.  The Veteran used medications such as Amlodipine, HCTZ/Linsinopril, Rosuvastatin, and Multaq.  The Veteran did not have a myocardial infarction.  He does not have congestive heart failure.  The examiner noted that the Veteran had arrhythmia diagnosed as supraventricular tachycardia with intermittent episodes.  The Veteran did not have a valve condition.  He had an angioplasty reported as occurring in 2001, 2004, and 2010.  On examination, his heart rate was 53, regular rhythm, abnormal heart sounds noted as occasional PVC.  He had diminished peripheral pulses.  He had trace edema.  There was no evidence of cardiac hypertrophy.  The echocardiogram completed on September 30, 2011 noted an LVEF of 60 percent.  Wall motion and thickness was normal.  An exercise stress test was completed on September 30, 2011 and the METs level was 9.8.  The examiner stated that the interview-based METs level was 2.  The Veteran reported symptoms of dyspnea, fatigue, dizziness, and syncope.  The examiner indicated a level of 1 to 3 METs, described as consistent with activities such as eating, dressing, taking a shower, slow walking for 1 to 2 blocks.  The examiner indicated that the exercise stress test most accurately reflected the Veteran's current cardiac functional level.  The examiner stated that the METs level limitation was due solely to the heart condition.  Concerning impact on ability to work, the Veteran reported that his shortness of breath and fatigue hindered ADLs.  

A November 2011 VA medical treatment record noted that the Veteran did not have chest pain, shortness of breath, or dizziness. 

An April 2012 VA medical treatment record shows that the Veteran was s/p stent placement on November 4, 2010 and had syncope related to arrhythmia.  In terms of coronary artery disease, there was no AMI and no cardiac surgery.  He had chest discomfort associated with heart rhythm changes, no shortness of breath, and limited activity tolerance due to multiple factors.  

A July 2012 VA medical treatment record shows that the Veteran reported that he did not have chest pain, shortness of breath, or dizziness.  

A June 2013 VA medical treatment record noted that there was no chest pain and no dizziness.  

The Veteran was provided a VA medical examination in July 2013.  The claims folder was reviewed.  The examination report listed diagnoses of coronary artery disease with a diagnosis date of November 3, 2010 and a diagnosis of atrial fibrillation with a diagnosis date of 1984 and a diagnosis of CAD s/p stent with a date of diagnosis of November 3, 2010.  The examiner noted that the last VA examination was provided in October 2011 and the Veteran reported that he was light headed, shortness of breath/DOE and was not having chest pain.  The examiner was asked whether any of the diagnoses qualified within the generally accepted medical definition of ischemic heart disease and noted that the diagnosis of CAD s/p stent November 3, 2010.  Continuous medication was required for control of the Veteran's heart condition and the Veteran was prescribed Flecainide, Amlodipine, HCTZ, and Pravastatin.  The Veteran did not have a myocardial infarction.  The Veteran did not have congestive heart failure.  The Veteran did have cardiac arrhythmia, noted as atrial fibrillation, with intermittent frequency and more than four episodes over the past 12 months.  The Veteran had a mitral valve condition.  He did not have pericardial adhesions.  He had an angioplasty.  On physical examination, heart rate was 50 with a regular rhythm.  Heart sounds were normal.  Peripheral pulses were normal.  The Veteran had a normal EKG July 18, 2013.  An echocardiogram completed August 6, 2013 noted LVEF as 60 to 65 percent.  An interview-based METs test noted symptoms of dyspnea, fatigue, dizziness, syncope, and rhythm change.  The examiner indicated a 1 to 3 METS level.  The examiner indicated that the limitation in METs level due to multiple factors.  It was noted that the Veteran's heart condition impacted his ability to work and the Veteran stated that when his atrial fibrillation was present, he could not do what he wanted or needed to do.  Concerning METs, the VA examiner explained that METs was one parameter to assist clinicians in assessing the functional capacity of the heart.  However, the ability to perform tasks involving physical exertion at a level adequate enough to stress the heart and provide a reliable METs measurement which reflects "SOLELY" the heart function is often limited by other medical conditions such as COPD or other lung conditions, degenerative disc disease, and peripheral vascular disease, among many other conditions.  The examiner stated that in order to assign METs level to solely the heart condition the Veteran would need to exercise until limited by a cardiac symptom or sign such as angina, shortness of breath, palpitations, or EKG changes among others.  If another limiting medical condition was present, for example severe COPD, the patient may be forced to stop exercising due to breathlessness which is due to COPD and not cardiac decompensation.  The Veteran was limited in the ability to perform physical activities due to varying heart rate associated with atrial fibrillation-possible pacemaker pending, deconditioning, fatigue, and SOB/DOE.  In this case, the examiner stated that the METs level may not reflect the current capacity of the heart and it was not medically possible to state without resorting to mere speculation what the METs level assigned to "ONLY" the heart would be.  In this case, the EF was a more accurate indicator of heart function than the METs. 

A February 2015 VA medical treatment record shows that the Veteran had a history of atrial fibrillation and coronary artery disease s/p RCA stent in 2010.  The Veteran stated that he did not have a MI and EF was normal at 60 percent.  The problem listed noted that the Veteran had CAD - s/p RCA stent, no history of MI, and normal EF.  

In this case, the Board finds that the criteria for an initial rating in excess of 30 percent are not met.  Here, the October 2011 VA examiner indicated an interview-based METs level of 1 to 3 METs.  However, the VA examiner explained that the Veteran's exercise stress test, which reflected a finding of 9.8 METs, was more indicative of the functional capacity of the heart.  The Board assigns great probative value to the VA examiner's opinion as the examiner explained the exercise stress test most accurately reflected the Veteran's current cardiac functional level.  In addition, the October 2011 VA examination report showed LVEF of 60 percent, but no worse.  In addition, the most recent July 2013 VA examination report noted an interview-based METs level of 1 to 3 METs and that the exercise stress test was not the best way to measure the functional capacity of the heart.  The July 2013 VA examiner explained the difficulty in using interview-based METs in determining the functional capacity of the heart and that the Veteran's ejection fraction finding more accurately described his heart function than METs.  The examiner also stated that an opinion regarding the METs level could not be reached without resorting to mere speculation as to whether the METs level was due solely to the heart condition.  However, the examiner explained the reasoning as to why METs level solely due to the heart condition could not be provided without resorting to mere speculation.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  

In light of the above, the Veteran's coronary artery disease does not warrant an initial rating in excess of 30 percent.  A 60 percent rating is not warranted as the coronary artery disease has not resulted in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no evidence of an episode of congestive heart failure.  The 2011 METs testing score of 9.8 was not consistent with a rating higher than 30 percent.  On the contrary, that score is consistent with only a 10 percent rating.  Further, the 2013 VA examiner indicated that the interview-based METs levels were not an accurate measure of the functional capacity of the Veteran's heart as this method would require speculation.  The Board also notes that the wide divergence between the actual METs testing score of 9.8 in 2011 and the estimated METs score of 1 to 3 in 2011, suggests that the use of estimated METs is not an accurate or useful method under the facts of this case.  Also, there are no findings of ejection fraction of less than 50 percent or less.  Thus, a rating of 60 percent is not warranted.  In addition, a 100 percent rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Again, the VA examiners indicated that the interview-based METs level was not an accurate measure of the functional capacity of the Veteran's heart and; therefore, the Board will not grant a higher rating on the basis of the interview-based METs levels, there is no evidence of congestive heart failure, and there are no ejection fraction findings of less than 30 percent.  

There is no identifiable period during the appeal period that would warrant an initial rating in excess of 30 percent for coronary artery disease with stent placement.  Staged ratings are not appropriate.  See Fenderson, supra. 

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD or coronary artery disease is inadequate.  The Veteran did not claim that his disabilities are exceptional or unusual, but simply requested a higher rating.  The rating criteria concerning mental disorders allow for a disability rating in excess of 70 percent, but, as detailed above, the Veteran's disability does not meet the criteria for a higher rating.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD and referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.

Concerning the Veteran's coronary artery disease, the Veteran has complained of intermittent chest pain, dyspnea, fatigue, angina, dizziness, and syncope.  In this case, the Veteran has requested a higher rating, but has not claimed that his coronary artery disease is exceptional or unusual.  The Board finds that the manifestations of the Veteran's service-connected coronary artery disease are reasonably described by the rating criteria.  The Veteran's symptoms are taken into account by the Veteran's current schedular rating.  See Thun, 22 Vet. App. at 115.

In summary, the available schedular rating is adequate to rate the Veteran's coronary artery disease and the first step of the inquiry is not satisfied.  Id.   Referral for extra-schedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2015).  Consideration may be given to the Veteran's level of education and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The Veteran is assigned a 70 percent rating for PTSD.  The Veteran is also service connected for coronary artery disease with stent placement, degenerative disc disease/degenerative joint disease, lumbar spine, rotator cuff tear clinically, right shoulder, tinnitus, and hearing loss.  The percentage requirements for a TDIU have been met.  38 C.F.R. § 4.16(a). 

The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

In a dated October 2009 application for increased compensation based on unemployability, the Veteran reported that his spine disability prevented him from securing or following a substantially gainful occupation.  He reported that his disability affected his full-time employment beginning on October 2, 2007.  He last worked full-time on November 15, 2007.  His previous occupation was Inventory supervisor and assistant manager.  During the last five years, he worked for Johnstone Supply Incorporated.  He stated that he left his last job due to his disability.  

The October 2011 VA examiner noted that the Veteran had been deemed disabled according to the Social Security Administration.  The Veteran reported that he continued to have shortness of breath, dizziness, fatigue, which hindered ability to perform sedentary and physical demand work.  The examiner deferred to the SSA decision regarding disability from cardiac status and "agree that it hinders sedentary and physical demand work equally."  

In a dated July 2012 VA Form 9, the Veteran stated that he had to take a medical retirement.  He reported that his lack of mobility, PTSD, and constant pain, severely limited his capability for employment.  The Veteran reported that he tried to obtain work and at one point tried to work for himself but there wasn't anything that he could do and could not meet his commitments.  He stated that his limitations included only standing for a few minutes, could not sit for long, and could only walk a short distance.  He said that his PTSD made it hard to associate with people and tolerate any type of pressure.  He had flashbacks and nightmares that caused him to be suicidal, aggressive, and violent.  He stated that he had a very strained relationship with his wife and slept in separate rooms. He stated that he did not trust himself dealing with others.  

In a dated July 2012 application for increased compensation based on unemployability, the Veteran reported that he was unable to work due to his PTSD and back.  He reported that he completed four years of college.  He reported that he last worked for Johnstone Computer systems from 1999 to October 2, 2007.  

A June 2012 opinion authored by a social worker noted that the Veteran was not unemployable at the time of the examination.  The Veteran confirmed that he had reached retirement age and was not seeking employment for this reason.  

A June 2012 physician's evaluation form completed by the Veteran's physician noted that, concerning his last job, the Veteran did not have the ability to do activities in an ordinary work setting on a regular and continuous basis.  The Veteran was limited in lifting and carrying, sitting, and standing.  The examiner noted that the Veteran had symptoms of headaches, sleep problems, weight gain/loss, inability to deal with stress, and inability to reason or cope with others due to illness or medication, which were severe enough to affect his ability to work or get along with others in a work or work-like setting.  

In addition, a July 2013 VA medical examination report for PTSD noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He also stated that he can fly off the handle for no reason at least twice a week.  He cannot tolerate crowds.  He was no longer independent with his ADLs as he needed assistance with putting on his shoes and socks, drying off after his shower, and in preparing food.  He does not drive.  It was noted that his last job was for Johnstone Supply Company until 2007.  He got sick in 2007 and his physician advised him to retire.  He had no motivation to do anything except escape to his shop behind his house where he does not have to interact with anyone.  He reported that he cannot stand being around other people and avoided interactions with others.  He had explosive outbursts.  He had an inability to tolerate stress and led a very solitary lifestyle.  He had concern about hurting others if he lost control.  The examiner indicated that the Veteran's symptoms included:  inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and had poor coping skills.  Social impairment was noted as avoidance of interactions with others and shutting out almost everyone from his life.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and severe limitations associated with his service-connected PTSD and other service-connected disabilities, the positive and negative opinion evidence currently of record, as well as the Veteran's education and work history, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In doing so, the Board notes that the Veteran was assigned a 100 percent rating for coronary artery disease effective November 3, 2010; however, as the claim for entitlement to a TDIU was received prior to that date, the Board grants entitlement to a TDIU.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied. 

Entitlement to an initial rating in excess of 30 percent for coronary artery disease with stent placement is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Earlier Effective Date for award of service connection for coronary artery disease

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  The provisions of 38 C.F.R. § 3.816 set forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991).  A Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows, in pertinent part:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease including, but not limited to, coronary artery disease, to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010). 

In June 1992, during active service, the Veteran filed a claim for service connection for premature ventricular contractions.  A November 1992 rating decision denied service connection for premature ventricular contractions.  

The record reflects that service connection for coronary artery disease with stent placement was established by an August 2011 rating decision.  The award of service connection was made effective November 3, 2010, the date identified as the first diagnosis of coronary artery disease.  Consideration of the effective date provisions of 38 C.F.R. § 3.816 is required in this case. 

Here, the evidence includes medical records dated prior to the current effective date of November 3, 2010, to include records dated during active service, in which the Veteran was diagnosed with premature ventricular contractions.  In addition, there are x-ray reports and other echocardiograms of record.  The Board finds that a VA examiner must address the onset date of the Veteran's coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion from a suitably qualified VA examiner concerning the onset of the Veteran's coronary artery disease with stent placement.  The claims folder must be made available for review and the examiner must note that the review was completed.  Following review of the claims folder, the examiner is asked to address the following:  

At what point in time did the Veteran's coronary artery disease first manifest?  As part of that response, the VA examiner should specifically note the records, including diagnoses of premature ventricular contractions and whether any other pertinent abnormality shown clinically or by diagnostic testing is symptomatic of any later diagnosed coronary artery disease.

Rationale must be provided for any opinion reached.

2.  Readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


